Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered April 29, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the court did not err in admitting into evidence a photocopy of his written statement to law enforcement officials. The People sufficiently established that the original written statement was missing, that a diligent search was made to recover the lost spiral notebook containing the statement, and that the copy was a duplicate of the original (see, Schozer v William Penn Life Ins. Co., 84 NY2d 639; People v Sims, 257 AD2d 582).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Friedmann, Krausman and Schmidt, JJ., concur.